Citation Nr: 1415492	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-31 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent prior to November 13, 2013 and to a rating in excess of 40 percent thereafter for service-connected bilateral hearing loss.

2. Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1953 to September 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee that denied increased evaluations for tinnitus and bilateral hearing loss.

The Board remanded this matter in September 2013 for the issuance of proper notice, to obtain outstanding treatment records, and to schedule a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, additional development is needed before the Board can adjudicate the claims.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected bilateral hearing loss and tinnitus.  Review of the evidence located in the VBMS electronic claims file shows that not all VA treatment records have been associated with it.  Specifically, VA treatment records indicate that the Veteran had hearing tests on March 22, 2011, March 27, 2012, and September 6, 2013 and that audiometrics are viewable via the tools menu of CPRS.  Unfortunately, the audiometrics have not been provided for VA review.  Accordingly, the Board finds that a remand is necessary to obtain and associate with the VBMS electronic claims file the hearing test results from March 2011, March 2012, and September 2013.

Because there are outstanding treatment records that could address the Veteran's tinnitus, the Board finds that the claim for an increased rating for tinnitus must also remanded pending receipt of the additional treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain and associate with the claims file outstanding VA treatment records, to include the hearing test results from March 2011, March 2012, and September 2013.  All attempts to obtain these test results must be documented in the claims file.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

2. After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories to include 38 C FR §§ 3.321, Martznak v Nicholson, 21 Vet App 447 (2007), and Hart v Mansfield 21 Vet App 505 (2007).  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



